DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims, claim 1 exemplary recite “… wherein the steps…” in lines 8. It is unclear to what steps the claim language is referring to. There is insufficient antecedent basis for this limitation in the claim. There is no clear steps mentioned in the entire claim and thus, the claim is indefinite. 

Dependent claims are rejected upon dependency of independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.

 claims 15-20 the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP. 2111.01. When the broadest reasonable interpretation covers a signal per se the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, See In Re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
Claim 15 recites “a computer readable medium.” For the reasons set forth above, the claim is directed to a non-statutory signal per se. The specification does not require otherwise at it is silent with respect to a "computer readable medium.".
The Examiner suggests that the Applicant might, for example, amend the claims to limit to a known statutory medium, such as a non-transitory computer readable medium which the examiner could interpret as including storage embodiments such as RAM memory or a hard disk and excluding non-statutory signals. The Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 608.01(o).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al. (US 10,685,295 B1).



	As per claim 1, Ross disclose a method of resource scheduling, comprising: 
	obtaining a processing requirement for a deep learning task, the processing requirement
being specified by a user and at least comprising a requirement related to a completion time of
the deep learning task (see for example FIG. 5, 502, 506); and 
	determining, based on the processing requirement, a resource required by the deep
learning task such that processing of the deep learning task based on the resource satisfies the
processing requirement (see for example FIG. 5, 510); 
	wherein the steps are performed by a processor and a memory coupled to the processor
and having instructions stored thereon which are executed by the processor (see for example FIG. 5, 512).

	As per claim 2, Ross disclose the method of claim 1, wherein determining the resource required by the deep learning task further comprises: obtaining representation data and a processing parameter of the deep learning task (see for example FIG. 5, 502 a plurality of parameters directed 

	As per claim 3, Ross discloses the method of claim 1, wherein the processing requirement further comprise a requirement related to a processing cost of the deep learning task (see col. 2:1-20; col.8:45-60).

	As per claim 4, Ross discloses the method of claim 1, wherein determining the resource required by the deep learning task comprises determining at least one of: a dedicated processing resource, a general processing resource, and a storage resource (see for example col. 2:20-30, data center includes processing resource, general processing resource and storage resource; col. 5:1-20 and col. 9:45-60)).

	As per claim 5, Ross discloses the method of claim 1, further comprising: determining an expected completion time of the deep learning task based on the resource; and providing the expected completion time for the user (see for example 5:25-40).

	As per claim 6, Ross discloses the method of claim 1, wherein determining the resource required by the deep learning task comprises: determining a plurality of sets of candidate resources that satisfy the processing requirement (see for example col.2:30-55); and in response to a user selection, selecting from the plurality of sets of candidate resources, the resource required by the deep learning task (see for example col.3:35-50).

	As per claim 7, Ross discloses the method of claim 1, further comprising: allocating the determined resource from a resource pool for processing the deep learning task (see for example FIG. 5, 412).

Per claims 8-20, these are media claims substantially paralleling the limitations in apparatus and product claims 1-7. The above combined references disclose the use of such media (see, e.g., Figure 1) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180082212
teaches
An optimization of running time for performing a machine learning algorithm on a processor architecture may be performed and include determining a plurality of parameters to be configured in the machine learning algorithm, and 
initiating, in the optimization, a plurality of iterations of performance of the machine learning algorithm by the processor architecture.
US 10713589
teaches
A determination that a machine learning data set is to be shuffled is made.  Tokens corresponding to the individual observation records are generated based 
on respective identifiers of the records' storage objects and record key 

observation records are rearranged based on a result of sorting the representative values and provided to a shuffle result destination.

teaches
Methods, systems, and apparatus, including computer programs encoded on computer storage media, for providing consistent processing in a machine 
learning system are disclosed.  A real-time processing request may be received 
and processed by both a preferred machine learning model and a fallback machine 
learning model.  Processing for the preferred machine learning model may 
include obtaining additional information.  A determination may be made 
regarding whether the processing of the real-time request by the preferred 
machine learning model has completed as of an expiration of an acceptable latency period.  If the preferred model has not completed as of the expiration of an acceptable latency period, the response to the real-time request may be 
generated from the fallback model output.  If the preferred model has completed prior to or by the expiration of the acceptable latency period, the response to 


teaches
A computer system for training machine learning models includes a job server 
and a plurality of compute nodes.  The job server receives jobs for training 
machine learning models and allocates these training jobs to groups of one or 
more compute nodes.  The allocation is based on the current requirements of the 
training jobs and the current status of the compute nodes.  The training jobs 
include updating values for the parameters (e.g., weights and biases) of the 
machine learning models.  Preferably, the compute nodes in the training group 
communicate the updated values of the parameters among themselves in order to 
complete the training job.
US 20180314933
teaches
In an example, an apparatus comprises a plurality of execution units and logic, 
at least partially including hardware logic, to implement training of a deep 
tree application at a data center.  Other embodiments are also disclosed and 
claimed.
US 2018018587
teaches
A machine learning management apparatus identifies a maximum prediction 

corresponding to a plurality of models generated by executing each of a plurality of machine learning algorithms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.